Citation Nr: 1751774	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating excess of 10 percent prior to January 20, 2017 and in excess of 30 percent thereafter for coronary artery disease (CAD).

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for erectile dysfunction (ED),  to include as secondary to service-connected CAD, service-connected diabetes mellitus, and as due to herbicide agent exposure. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction has since been transferred to the Winston-Salem, North Carolina RO.  
 
This case was previously before the Board in October 2016 and remanded for additional development.  In an April 2017 rating decision, the RO assigned an increased rating of 30 percent for the Veteran's CAD effective January 10, 2017.  Because this increase does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claim seeking an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

CAD

The pertinent regulation requires that whether or not cardiac hypertrophy or dilation is present (documented by electrocardiogram, echocardiogram, or x-ray) must be ascertained in all cases.  38 C.F.R. § 4.100 (2017). 

The November 2010 VA examiner reviewed cardiac imaging from August 2008 and September 2009, but she did not specify whether this imaging was significant for hypertrophy or dilatation.  On remand, an appropriate examiner should review the examination report and referenced diagnostic testing and state whether or not cardiac hypertrophy or dilatation was present.

Bilateral Hearing Loss Disability/Tinnitus

Upon review, the Board finds the nexus opinion obtained on remand did not comply with the Board's October 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  Specifically, the December 2016 VA audiological examiner did not discuss the validity of whispered voice testing, the National Academy of Science Report, or the August 2011 VA treatment records documenting the Veteran's tinnitus diagnosis. 

ED

The Veteran's current ED diagnosis is established.  See September 2016 VA treatment records.  VA treatment records also indicate a possible relationship between this diagnosis and the Veteran's presumed herbicide agent exposure.  A remand is necessary for a medical opinion (or an examination if necessary) on whether it is at least as likely as not that the Veteran's ED is related to the herbicide agent exposure or otherwise to his active service, and/or whether it was caused or aggravated by his service-connected CAD or diabetes. 

TDIU

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim on appeal.  For this reason, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified private treatment records pertinent to the issues on appeal. 

2.  After (1) above is completed, obtain a supplemental opinion from a different audiologist than the December 2016 audiologist on the following:

a) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral sensorineural hearing loss is related or attributable to his military service, to specifically include his established in-service noise exposure?

b) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus (as described and diagnosed in August 2011 VA treatment records) is related or attributable to his military service, to specifically include his established in-service noise exposure?

As directed in the October 2016 remand, the opinion MUST CONSIDER AND SPECIFICALLY ADDRESS the  following evidence: 1) the finding from the Veterans Health Administration (VHA) Handbook for Audiology that the "whispered voice" test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss; 2) the National Academy of Science study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which found that the specific noise levels causing hearing loss vary depending on the type of noise, the duration of the noise exposure, and the susceptibility of the individual, and that noise levels associated with hearing loss are also likely to be associated with noise-induced tinnitus; and 3) the August 2011 VA treatment record documenting the Veteran's tinnitus.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

If an adequate opinion responsive to these directives cannot be provided without another actual examination, the Veteran should be scheduled for this additional evaluation, but this is left to the designee's discretion.
 
3.  After (1) above is completed, ask an appropriate VA medical examiner to review the Veteran's November 2010 VA cardiac examination report, the referenced cardiac imaging from August 2008 and September 2009, and any other pertinent records, and state whether there is or is not evidence of cardiac hypertrophy or dilatation.

4.  After (1) above is completed, ask an appropriate examiner to review the Veteran's case file including the September 2016 urology treatment record discussing the Veteran's ED and herbicide agent exposure.  Based on the review of the record, the examiner should provide opinions on the following:

a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's ED was caused by his service-connected CAD or diabetes (or medication used to treat either disability)?  

b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's ED was aggravated by his service-connected CAD or diabetes (or medication used to treat either disability)?  Aggravation in this context means the disability increased in severity beyond its natural progression.
 
c) Is it as least as likely as not (a 50 percent or better probability the Veteran's ED is related to his active service including his presumed exposure to herbicide agents? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

If an adequate opinion responsive to these directives cannot be provided without another actual examination, the Veteran should be scheduled for this additional evaluation, but this is left to the designee's discretion.

5.  After all the above development has been completed (to the extent possible), the AOJ should undertake any additional development necessary to adjudicate the Veteran's TDIU claim.

6.  The AOJ should then review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative the opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


